Citation Nr: 0015587	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-29 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether a claim for service connection for a back disorder, 
filed in January 1946, has been abandoned. 

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating action in 
which the RO denied service connection for a back disorder 
and determined that a January 1947 rating decision denying 
service connection for a back disorder was not clearly and 
unmistakably erroneous.  In an April 1996 decision, the Board 
clarified that alleged clear and unmistakable error was not a 
proper issue on appeal.  The Board also noted that the issue 
of entitlement to service connection for a bilateral foot 
disability had been developed for appeal and was ready for 
appellate consideration once the veteran's representative was 
given the opportunity to present argument on that issue.  The 
case was remanded for due process reasons.

A hearing was held in May 1997 before an RO hearing officer.  
A transcript of the hearing is of record.

The Board issued a decision in November 1998 denying service 
connection for a bilateral foot disorder.  Additionally, the 
Board determined that the RO had not sufficiently completed 
actions specified in the April 1996 remand with respect to 
the issues involving service connection for a back disorder 
listed on the title page of this decision.  Accordingly, 
these issues were again remanded to the RO for further 
development, in order to comply with due process 
requirements.  

The development requested by the second remand was completed, 
and the RO entered a decision in April 2000 determining that 
the claim for service connection for a back disorder, filed 
in January 1946, had been abandoned.  Additionally, the RO 
denied the current claim of service connection for a back 
disorder.  The April 2000 supplemental statement of the case 
on the issue of service connection for a back disorder 
provided laws and regulations applicable to service 
incurrence or aggravation.  The RO, in effect, implicitly 
found that the current claim of service connection for a back 
disorder was well-grounded and went on to deny the claim on 
the merits.  The case has been returned to the Board for 
continuation of appellate review.



FINDINGS OF FACT

1.  An original claim for service connection for a back 
disorder was received in January 1946.

2.  On January 30, 1947, the RO sent the veteran a letter 
informing him to submit evidence to support his claim that he 
currently had a back disability.


3.  The veteran did not provide the requested evidence within 
one year of the January 30, 1947 letter.  

4.  A chronic back disorder is shown by the evidence to have 
had its onset in service.


CONCLUSIONS OF LAW

1.  The January 1946 claim for service connection for a back 
disorder has been abandoned.  38 U.S.C.A. § 501 (West 1991); 
38 C.F.R. § 3.158 (1999).


2.  A back disability was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a Claim for Service Connection for a Back 
Disorder, Filed in January 1946, has been Abandoned

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  38 U.S.C.A. 
§ 501 (West 1991); 38 C.F.R. § 3.158 (1999).

A review of the record discloses that the veteran filed a 
claim for service connection for a back disorder in January 
1946.  The RO denied the claim in a January 1946 rating 
action.  The veteran was notified of that determination in a 
January 1946 letter; he did not appeal.  The rating board 
reconsidered the issue on its own motion in January 1947 as a 
result of a change in rating procedure.  The Board explained 
in earlier remands that the events in January 1947 had the 
effect of rescinding the earlier denial of service connection 
for a back disorder in 1946, and placed the 1946 claim in an 
active open status pending the submission of additional 
evidence.

The January 1947 rating action reflected that a back disorder 
was not found on the last examination, which was the 
veteran's service discharge examination.  However, in a 
letter to the veteran dated January 30, 1947, the RO advised 
him that service connection had neither been granted nor 
denied for a strained back.  The veteran was invited to 
submit additional evidence to support his claim and reference 
was made to the type of evidence that would support his 
claim.  He did not furnish the requested evidence within one 
year of the January 30, 1947 letter informing him to do so.  
In correspondence with VA, he did not again make reference to 
the back prior to March 1994 when he submitted a claim 
seeking service connection for a back disorder.

The procedural history cited above establishes that the 
veteran did not provide the evidence requested, with respect 
to a claim for service connection for a back disorder, within 
one year of the January 30, 1947 letter informing him to do 
so.  Accordingly, under governing criteria, the Board 
determines that he abandoned the January 1946 claim seeking 
service connection for a back disorder.  38 C.F.R. § 3.158 
(1999).  

II.  Service connection for a Back Disorder

The Board notes that the appellant's claim is deemed to be 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).

Service medical records prior to the report of the discharge 
examination make no reference to complaints or findings of 
back pathology.  The veteran claimed back strain at the time 
he was examined in January 1946 for service separation.  The 
spine and musculoskeletal system were evaluated as normal.  

An original claim for compensation for a back disorder was 
received in January 1946.  The veteran referred to an episode 
of back strain, in October 1944, during service.  

Associated with the record in March 1994 were reports of the 
veteran's medical treatment, prepared for a former employer.  
They reflect that he complained of urethral discharge and low 
back pain in August 1946.  The assessment was urinary tract 
infection.  On September 5, 1947, he was evaluated for 
contusions and abrasions of the sacral area.  A subsequent 
treatment entry of September 15, 1947 indicates that the skin 
had healed, but back pain was reported to be worse.  A 
September 18, 1947 treatment notation relates that back 
improvement continued.  There were thereafter no references 
to the back until November 1958 when the veteran reported a 
sore back of four weeks duration.  Subsequent medical records 
from the former employer prior to 1983 reflect no further 
complaints or findings with respect to the veteran's back.  
In March 1983, he complained of low back pain and indicated 
that low back pain had been present since service.  The 
impression was arthritis.

A hearing was held before an RO hearing officer in May 1997.  
In testimony, the veteran related that he was a cargo 
handler, during service, loading and unloading heavy palettes 
of food supplies.  He indicated that he had strained his back 
during service; that he had experienced problems with his 
back ever since service; and that he had been forced to 
retire early because of back disability.

Here, the evidence of record shows that the veteran reported 
an episode of back strain, when he was examined for service 
separation.  His complaint on the service separation 
examination establishes the existence of back discomfort at 
that time.  He again complained of back pain after service in 
August 1946, and there was definitive medical evidence of 
back symptomatology in September 1947.  The veteran again 
exhibited back symptoms in 1958 and in 1983, with arthritis 
being noted on the latter occasion.  There is sufficient 
continuity of low back symptomatology here to conclude that a 
chronic lumbosacral strain developed during service.  
38 C.F.R. § 3.303(b) (1999).  Accordingly, a proper basis is 
afforded for a grant of service connection for a low back 
disorder.



ORDER

A claim for service connection for a back disorder, filed in 
January 1946, has been abandoned, and to this extent, the 
appeal is denied.

Entitlement to service connection for a back disorder is 
granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

